Case: 16-15123    Date Filed: 05/03/2017   Page: 1 of 9


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-15123
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:13-cr-20353-BB-2



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

PAUL SIMPLICE,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (May 3, 2017)

Before ROSENBAUM, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 16-15123      Date Filed: 05/03/2017      Page: 2 of 9


       Paul Simplice appeals his conviction for being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1). Simplice contends that the district

court erred in admitting at trial the parties’ stipulation that the firearm was

manufactured outside of the State of Florida and moved in interstate or foreign

commerce. 1 He argues that the evidence should not have been admitted because he

lacked personal knowledge of the stipulated facts and that there was no other

sufficient evidence to prove the “interstate commerce” element of § 922(g)(1). In

addition, he argues that the district court plainly erred by instructing the jury that it

had to accept the facts in the stipulation as proven for the case.

       I.     Sufficiency of the Evidence

       The sufficiency of the evidence for a jury verdict is reviewed de novo.

United States v. Sterling, 738 F.3d 228, 234 (11th Cir. 2013). We view the

evidence “in the light most favorable to the government and draw[] all reasonable

inferences and credibility choices in favor of the jury’s verdict.” Id. (quotation

omitted). “Accordingly, the evidence will be sufficient to support a conviction if a

reasonable trier of fact could find that the evidence established guilt beyond a

reasonable doubt.” United States v. Jiminez, 564 F.3d 1280, 1284–85 (11th Cir.

2009) (quotation omitted).


       1
         Although there is some indication that the firearm may have moved in only “foreign
commerce” because it was manufactured in Austria and found in Florida, we generally use the
term “interstate commerce” in this opinion to encompass either or both.
                                              2
               Case: 16-15123      Date Filed: 05/03/2017     Page: 3 of 9


       If the defendant failed to raise an error in the district court, plain error

review applies. See, e.g., United States v. Rodriguez, 398 F.3d 1291, 1298 (11th

Cir. 2005). Plain error is: (1) an error, (2) that is plain, (3) that affects substantial

rights, and (4) that calls into question the integrity of the judicial system. See id.

To be plain error, there must be binding precedent that directly resolves the issue.

United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003). “Plain

error” also means that the error is “clear” or “obvious.” United States v. Olano,

507 U.S. 725, 734 (1993) (quotations omitted). To affect substantial rights, the

plain error must have affected the result of the trial. Rodriguez, 398 F.3d at 1299.

The defendant has the burden of proving substantial prejudice. Id.

       We are bound by prior panel decisions unless or until they are overruled by

the Supreme Court or by us sitting en banc. United States v. Jordan, 635 F.3d

1181, 1189 (11th Cir. 2011). However, unpublished cases are not binding

precedent. See, e.g., Twin City Fire Ins. Co. v. Ohio Cas. Ins. Co., 480 F.3d 1254,

1260 n.3 (11th Cir. 2007).

       We are precluded from reversing the district court when a party has invited

the error. United States v. Silvestri, 409 F.3d 1311, 1327 (11th Cir. 2005). The

invited error rule applies when a party has induced the district court into making

the error challenged on appeal. Id. We have applied the rule where a party invited

a constitutional error. See United States v. Jernigan, 341 F.3d 1273, 1289–90


                                             3
              Case: 16-15123     Date Filed: 05/03/2017    Page: 4 of 9


(11th Cir. 2003) (concluding that the defendant invited any error by stipulating to

admission of the evidence challenged on appeal).

      When a party raises the issue of subject matter jurisdiction for the first time

on appeal, we will review the issue de novo, as a question of law. United States v.

Iguaran, 821 F.3d 1335, 1336 (11th Cir. 2016). Parties cannot stipulate to

jurisdiction, but they may stipulate to facts that affect jurisdiction. Id. at 1337. We

then must address whether the stipulated facts provide jurisdiction. Id.

      Under § 922(g)(1), the government must prove that: (1) the defendant was a

felon, (2) he knew he was possessing a firearm, and (3) the firearm “was in or

affected interstate commerce.” United States v. Howard, 742 F.3d 1334, 1341

(11th Cir. 2014). The statute covers “any firearm or ammunition which has been

shipped or transported in interstate or foreign commerce.” See 18 U.S.C. § 922(g).

It does not require that the defendant knew the firearm traveled in interstate

commerce. See id.

      The government can prove the third element by showing that the firearm

“traveled in interstate commerce.” United States v. Scott, 263 F.3d 1270, 1274

(11th Cir. 2001). In Scott, the government proved the third element by providing

evidence that the firearm was manufactured in California and had moved in

interstate commerce to where the defendant was arrested in Georgia. Id. The

government can establish the interstate commerce element by showing that the


                                           4
              Case: 16-15123     Date Filed: 05/03/2017    Page: 5 of 9


defendant possessed a firearm that was manufactured out of state. United States v.

Dupree, 258 F.3d 1258, 1259–60 (11th Cir. 2001).

      As an initial matter, the invited error doctrine precludes us from reviewing

whether the district court erred in admitting the stipulation. Here, Simplice

stipulated that the firearm was manufactured outside of the State of Florida and

moved in interstate commerce. By stipulating, Simplice induced the district court

to allow the government to read the stipulation and to admit it as evidence, actions

to which he did not object. See Jernigan, 341 F.3d at 1289–90. He cannot

challenge these actions that he induced the court to take and did not ask the court

to correct.

      Although Simplice argues that the invited error doctrine cannot apply

because we must review subject matter jurisdiction de novo, he is incorrect that the

doctrine cannot apply to the stipulation. We permit parties to stipulate about the

underlying facts to prove jurisdiction. See Iguaran, 821 F.3d at 1337.

      Simplice invited the district court to admit the stipulated fact that the firearm

was manufactured outside of Florida, so he cannot challenge the presence of that

fact in the record now. But while Simplice cannot challenge that fact because he

invited any error in admitting it, we still must review de novo whether the

stipulated and otherwise introduced facts conferred jurisdiction on the district

court. See id. at 1336–37. In this case, it was undisputed that the firearm at issue


                                          5
               Case: 16-15123     Date Filed: 05/03/2017     Page: 6 of 9


was manufactured outside of Florida and that it was discovered in Florida. Under

de novo review, these facts were sufficient to prove the interstate commerce

element (or “jurisdictional element”) of § 922(g). See Dupree, 258 F.3d at 1259–

60.

      Even assuming the invited error doctrine does not apply, the district court

did not plainly err in admitting the stipulation about the firearm being

manufactured outside of Florida and moving in interstate commerce. No precedent

from us or the Supreme Court precludes a defendant from stipulating about the

origin of a firearm or its movement in interstate commerce, even when he

maintains that he has no personal knowledge about the firearm. The statute does

not require that the defendant knew the origin of the firearm or that it traveled in

interstate commerce. See 18 U.S.C. § 922(g). Further, to require personal

knowledge of a firearm’s origin or its traveling in interstate commerce seems

incorrect based on precedent. It would likely require that the defendant acquire the

firearm from its place of origin and carry it across state lines, see it travel across

state lines, or see it in another state. These requirements would conflict with cases

about what the government must prove under the interstate commerce element of §

922(g). See generally Scott, 263 F.3d at 1274 (holding that the firearm “traveled in

interstate commerce” under § 922(g) because the government showed that the

firearm was manufactured in California and found in Georgia). Thus, under either


                                            6
               Case: 16-15123     Date Filed: 05/03/2017    Page: 7 of 9


invited or plain error review, the evidence was sufficient to prove the interstate

commerce element of § 922(g).

      II.    Jury Instruction

      We generally review the legal correctness of a jury instruction de novo.

United States v. Mintmire, 507 F.3d 1273, 1292–93 (11th Cir. 2007). We review

the phrasing of the instructions for an abuse of discretion. See id. When the

defendant fails to object with specificity to the jury charge as read at trial, we

review for plain error. United States v. Schlei, 122 F.3d 944, 973 (11th Cir. 1997).

      A defendant’s trial rights include the requirement of proof beyond a

reasonable doubt and the requirement of a jury verdict. United States v. Hardin,

139 F.3d 813, 815 (11th Cir. 1998). The defendant has the right to plead not

guilty, to require the government to prove every element of the charge, and to

require that the jury find him guilty of every element of the charged offense. Id.

      Here, the district court did not plainly err in instructing the jury that it had to

treat the stipulated facts as proven for the case. The plain error doctrine applies

because Simplice did not object to the instruction. See Schlei, 122 F.3d at 973.

Under the first element of the doctrine, the district court may have erred. It told

the jury that it must accept, “as proved,” the stipulated fact that the firearm “moved

in interstate or foreign commerce.” Although the court ultimately told the jury that

it had to find that the defendant committed each element of the crime, it also


                                           7
               Case: 16-15123     Date Filed: 05/03/2017    Page: 8 of 9


instructed that the third element of the crime was whether the firearm moved in

interstate commerce. Because the district court required the jury to accept the

stipulation that the gun moved in interstate commerce, it is arguable that the

district court infringed on Simplice’s right to require the jury to find that he was

guilty of that element of the crime. See Hardin, 139 F.3d at 815.

      If there was error, however, it was not plain. Neither our Court nor the

Supreme Court has held that a district court may not require a jury to accept

stipulated facts as proven when those facts concern the elements of the crime.

Simplice cites an unpublished case that he asserts supports his position, but

unpublished cases are not binding precedent on the district court. See Twin City

Fire Ins. Co., 480 F.3d at 1260 n.3. Thus, even if it had been exactly on point, it

could not support a conclusion that the district court plainly erred. See Lejarde-

Rada, 319 F.3d at 1291.

      Moreover, Simplice fails to carry his burden to show that the instruction

resulted in substantial prejudice by affecting the result of the trial. See Rodriguez,

398 F.3d at 1299. Simplice focused his defense on whether he had actual

possession of the firearm and did not try to defend the interstate commerce element

of the offense. If the district court had not given the instruction, the stipulation

would still have been in evidence, and the jury likely would have found that the

firearm moved in interstate commerce because the record contained facts that the


                                           8
               Case: 16-15123      Date Filed: 05/03/2017   Page: 9 of 9


firearm was manufactured outside of Florida but was found within it. On appeal,

as at trial, Simplice fails to point to any evidence that the firearm did not move in

interstate commerce.

      Finally, the instruction did not jeopardize the integrity of the judicial system

because it reinforced both Simplice’s admission that the gun moved in interstate

commerce and the focus of his defense on whether he possessed the firearm. The

instruction did not encourage the jury to believe that Simplice knowingly

possessed the firearm. At the close of evidence, the court also instructed the jury

that the government did not have to prove that Simplice knew the firearm traveled

in interstate commerce. Neither the district court nor the government encouraged

the jury to conflate the issues of whether the firearm moved in interstate commerce

and whether Simplice knowingly possessed the firearm. Accordingly, Simplice

fails to show that the district court plainly erred.

      AFFIRMED.




                                            9